Citation Nr: 1738662	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-14 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be decided on the merits.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In June 2013, the Veteran submitted a purchase agreement from Miracle Ear Centers for the purchase of hearing aids.  Nevertheless, the purchase agreement does not contain any audiological or Maryland CNC tests to determine whether the Veteran has bilateral hearing loss for VA purposes.  Further, there is no indication whether the Veteran has a current diagnosis of tinnitus.  Finally, it is unclear whether the Veteran's bilateral hearing loss and/or tinnitus is causally or etiologically related to service.  As such, the Board finds that the low threshold of McLendon is met and VA is obliged to provide a VA examination.  McLendon, 20 Vet. App. at 83  

The Board has reviewed the record and notes that statements and consent forms submitted by the Veteran reveal that there are missing records.  While there are some pages available, it appears the Miracle Ear Centers record is not complete, and needs to be obtained.  The Veteran's service personnel records have also not been obtained.  These records are pertinent to the issue and must be obtained.  38 C.F.R. § 3.159(c)(1), (2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make at least two attempts to obtain treatment records from Miracle Ear Centers.  In order to expedite the case, the Veteran may wish to submit all of these records to the AOJ himself.

2. Contact the appropriate record depository and obtain for the record copies of the Veteran's service personnel file.  All requests for records and their responses must be associated with the claims folder.

3. After completion of the foregoing, arrange for the Veteran to undergo a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

Does the Veteran have hearing loss and tinnitus for VA purposes?

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus had its onset during the Veteran's active service or is otherwise causally related to his service.  

All opinions offered should be accompanied by a clear rationale consistent with the evidence of record and must discuss the Veteran's contentions regarding the in-service onset of his hearing problems and their continuity from that time to the present.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Review the examination reports to ensure that they comply with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

5. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




